Bloodworth, J.
1. The ground of the extraordinary motion for a new trial which alleges that a juror was related to the prosecutor within the degree prohibited by law is not argued or insisted upon in the brief of counsel for the plaintiff in error, and will be treated as abandoned.
,2. A ground of the extraordinary motion was that one of the jurors rendering the verdict was not a legally qualified juror, for that prior to the trial he was guilty of certain acts and made certain statements which “clearly illustrated his prejudice and bias against movant; which said statements and the facts of said statement was unknown.to movant at the time of his trial, and was never known to movant nor to his counsel until the 1st day of June, 1930.” The State denied that the juror was disqualified, and made a counter-showing. Upon the issue thus raised “the trial judge occupies the place of a trior, and his finding that the juror was competent will not be reversed, unless, under all the facts, the discretion of the judge was manifestly abused.” McLeod v. State, 128 Ga. 17 (7) (57 S. E. 83) ; Taylor v. State, 13 Ga. App. 689 (2), 692 (79 S. E. 862), and eit. The judge did not abuse his discretion in overruling the extraordinary motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.